 1

 2

 3

 4

 5

 6

 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          1:13-CR-00409-DAD
12
                                  Plaintiff,            ORDER TO AMEND JUDGEMENT REGARDING
13                                                      PAYMENT OF RESTITUTION TO ONE MINOR
                           v.                           VICTIM
14
     ADAM ALAN HENRY,
15
                                 Defendant.
16

17

18          The court has reviewed and considered the stipulation of the parties that was filed on April 27,

19 2021. Good cause appearing for the requested action,

20          IT IS HEREBY ORDERED that the amended judgement filed on September 13, 2018, be

21 amended to change reference to “PT” (on page 8 of 9) to “Minor Victim 1.” The United States

22 Attorney’s Office, through its Victim Witness Unit, will provide to the Clerk’s Office, Financial

23 Department, the name and mailing address to use for distribution of any restitution payment(s) to this

24 victim. This order will not modify in any way the previous order that restitution be paid to other

25 victims.

26 IT IS SO ORDERED.
27
        Dated:    April 27, 2021
28                                                    UNITED STATES DISTRICT JUDGE

                                                         1
30
